DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The Continuation Application Number 16/517,199, being filed on July 19, 2019, now United States Patent 11,056,252.
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e).  The provisional applications being filed July 19, 2018, as Application No. 62/700,806 and being filed May 3, 2019, as Application No. 62/843,238.

Drawings
The drawings were received on July 5, 2021.  These drawings are approved.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The 

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Extensive mechanical and design details of apparatus should not be given.
The abstract of the disclosure is objected to because in line 1, the abstract recites the terms “Electrical signal transmission cable systems and method of using the same are disclosed.”, which is improper language for the abstract.  The applicant should replace the terms in order to provide the abstract with proper language.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,056,252 in view of Roh Kwan Soo (KR Pat Num 2004-0064089, herein referred to as Roh). Specifically, claims 1-20 disclose all of the claimed limitations of US Patent No 11,056,252, except wherein the .
	Roh teaches a digital cable (Fig 1) having a detachable input unit for receiving signals from a digital audio source device (CD player, DVD player) having a jitter removal function that provides to remove effectively jitters thereby increasing the precision of a digital signal by removing distortion, noise, and tone, that enables high quality reproduction and reproduction close to the original sound (abstract).  Specifically, with respect to claims 1, 10, and 18, Roh teaches a cable (100, Fig 1) comprising a method of reducing an artifact (i.e. jitter) in an electrical signal transmission through the electrical signal transmission cable (100), comprising: (a) providing an electrical signal transmitting device (200), (b) providing an electrical signal receiving device (500), (c) providing an electrical signal transmission cable system (100) in electrical communication between the electrical signal transmitting device (200) and the electrical signal receiving device (500) and (d) transmitting an electrical signal through the electrical signal transmission cable system (100) from the electrical signal transmitting device (200) to the electrical signal receiving device (500), wherein the artifact (i.e. jitters) is reduced in the electrical signal transmission delivered to the electrical signal receiving device (500) by a jitter removal section (300), wherein the electrical signal is a digital audio signal and the electrical signal transmission cable (100)  is selected from the group of a TOSLINK fiber optic digital audio cable and an AES/EBU digital audio cable (see description in translation).
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horan et al (Pub Num 2012/0012387, herein referred to as Horan).  Horan discloses a method of reducing an artifact (i.e. EMI) in an electrical signal transmission (Figs 2-10) through an electrical signal cable (Paragraph 46), while also having superior electrical properties over the prior art cables (Paragraph 7).  Specifically, with respect to claim 1, Horan discloses method (Figs 1-10) comprising (a) providing an digital electrical signal transmitting device (104), (b) providing an electrical signal receiving device (106), (c) providing an electrical signal transmission cable system (108.j), wherein the electrical signal transmission cable system (108.j) comprises a parallel set of electrical signal transmission cables (202a, 202b, 204a, 204b, etc., Fig 3 of 108.1) in electrical communication between the electrical signal transmitting device (104) and the electrical signal receiving device (106), (d) transmitting an electrical signal through the electrical signal transmission cable system (108.j) from the electrical signal transmitting device .
	While Horan clearly teaches a digital electrical signal transmission cable system (108.j), wherein the electrical signal transmission cable system (108.j) comprises a parallel set of electrical signal transmission cables (202a, 202b, 204a, 204b, etc., Fig 3 of 108.1) in electrical communication between the electrical signal transmitting device (104) and the electrical signal receiving device (106), the parallel set of electrical signal transmission cables is selected from a S/PDIF digital audio cable, a TOSLINK fiber optic digital audio cable, and an AES/EBU digital audio cable (claims 1, 10, and 18) and the connection to such (claims 2, 5, 12. 16).
	Roh teaches a digital cable (Fig 1) having a detachable input unit for receiving signals from a digital audio source device (CD player, DVD player) having a jitter removal function that provides to remove effectively jitters thereby increasing the precision of a digital signal by removing distortion, noise, and tone, that enables high quality reproduction and reproduction close to the original sound (abstract).  
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose various digital cables having various configurations.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
January 19, 2022